Citation Nr: 0027880	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
residuals of rheumatic fever, currently rated as 20 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from September 1958 to July 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1997 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  In December 1999, the Board found that 
additional development was required with respect to the claim 
for an increased rating for hypertension, residuals of 
rheumatic fever, and remanded the claim back to the RO.  The 
case has now been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The veteran's hypertension is not productive of diastolic 
pressure of predominantly 120 or more.  

3.  The veteran's residuals of rheumatic fever do not include 
a diastolic murmur with characteristic EKG manifestations, a 
definitely enlarged heart, severe dyspnea on exertion, 
arrhythmias or flutter, and the medical evidence of record 
does not indicate that the veteran has any other residual of 
inservice rheumatic fever including valvular heart disease or 
valvular pathology.

4.  The veteran's service-connected disabilities are 
bilateral pes planus, rated as 50 percent disabling; 
hypertension, residual of rheumatic fever, rated as 20 
percent disabling; and chronic prostatitis, rated as 10 
percent disabling.  The combined rating is 60 percent.

5.  The veteran has completed a high school education and 
three years of college, and has occupational experience 
working as a machine operator.

6.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
hypertension, residuals of rheumatic fever are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.14, 
Diagnostic Code 7101 (1997 & 1999).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating and claim for a total rating based on 
unemployability are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  Although the examinations did not include 
exercise testing to determine the veteran's metabolic 
equivalent at which he develops dyspnea, fatigue, angina, 
dizziness, and syncope, the Board finds that such testing is 
not required in the present case as it is only necessary when 
the evidence establishes that there is valvular heart disease 
which is documented by findings on physical examination, and 
either echocardiogram, Doppler echocardiogram, or cardiac 
catheterization.  See 38 C.F.R. § 4.104, Diagnostic Code 
7000.  Numerous medical examiners, including the most recent 
ones, have consistently indicated that the veteran does not 
have valvular heart disease.  Therefore, exercise testing is 
not required, and the examinations which were performed are 
adequate.  

The Board also notes that the veteran has declined the 
opportunity to have a personal hearing.  The Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

I.  Entitlement To An Increased Rating For Hypertension, 
Residuals Of Rheumatic Fever, Currently Rated As 20 Percent 
Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. 

The Board notes that during the veteran's appeal, the rating 
criteria for evaluating diseases of the heart-including 
hypertension-were revised, effective January 12, 1998.  See 
62 Fed. Reg. 65219 (1997).  Where law and regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board has considered the veteran's 
claim under both the old and new rating criteria.

Under the old criteria, hypertensive vascular disease 
(essential arterial hypertension) warrants a 10 percent 
evaluation where diastolic pressure predominantly measures 
100 or more; a 20 percent evaluation where diastolic pressure 
predominantly measures 110 or more with definite symptoms; a 
40 percent evaluation where diastolic pressure predominantly 
measures 120 with moderately severe symptoms, and a 60 
percent evaluation where diastolic pressure predominantly 
measures 130 or more and severe symptoms.  Note 1 following 
the criteria states "For the 40 percent and 60 percent 
ratings under code 7101, there should be careful attention to 
diagnosis and repeated blood pressure readings."  Note 2 
following the criteria states "When continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1996).

Under the new criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is afforded 
a 10 percent evaluation for diastolic pressure predominately 
measuring 100 or more or; systolic pressure predominantly 
measuring 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly measuring 100 or 
more.  A 20 percent evaluation is afforded for diastolic 
pressure predominantly measuring 110 or more, or; systolic 
pressure predominantly measuring 200 or more.  A 40 percent 
evaluation is afforded for diastolic pressure predominantly 
measuring 120 or more.  And a 60 percent evaluation is 
warranted for diastolic pressure predominantly measuring 130 
or more.  Note (1) following the criteria states 
"Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm."  Note (2) following the 
criteria states "Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation." 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

Concerning the evaluation of the hypertension, the revised 
regulations effected the following changes.  First, the 
revisions added the text of Note 2 of the old criteria to the 
text of the criteria required to warrant a 10 percent 
evaluation in the new criteria.  Second, they added a 
systolic measurement as an alternative requirement, not an 
additional one, to the criteria required to warrant 10 and 20 
percent evaluations.  Third, they removed the requirement for 
"definite", "moderately severe", and "severe" symptoms 
required to warrant 20, 40, and 60 percent evaluations, 
respectively.  Fourth, they removed Note 1 of the old 
criteria and added Notes (1) and (2).  The text of these 
notes is quoted in their entirety above.

After review of the evidence, the Board finds that the 
symptomatology associated with the veteran's service-
connected hypertension does not meet the requirements for an 
increased evaluation under either the old or the new 
criteria.  The relevant evidence includes the report of a 
disability evaluation examination conducted by the VA in 
March 1996 which shows that physical examination revealed 
that the veteran's heart rate was 84 beats per minute, the 
rhythm was regular, and blood pressure readings were 150/104, 
150/106, and 150/104.  The diagnosis was hypertension, 
essential, only fairly well controlled with present 
medication, under care of Bonham VA hospital outpatient 
clinic.  

VA outpatient medical treatment records show that the veteran 
has been prescribed medications for treatment of his 
hypertension.  A record dated in March 1996 shows that the 
veteran's blood pressure reading was 157/97.  Another reading 
taken in March 1996 was 164/124.  A record dated later in 
March 1996 shows that his blood pressure reading was 135/89.  
A record dated in August 1996 shows that the reading was 
167/105.  

The report of a hypertension examination conducted by the VA 
in February 1997 shows that the veteran had a history of 
establishing service connection for hypertension which was 
treated in the 1970's and had required medication practically 
ever since then.  The hypertension reportedly had gotten a 
little more severe and was not well controlled with 
medication.  The only symptom was dizziness at times and 
flushing.  The veteran had some vague aches and pains in his 
chest, but nothing to suggest true angina.  The examiner 
noted that in service the veteran had been hospitalized for 
rheumatic fever, and that it was a classic case with acute 
carditis, heart murmur, swollen joints, and so forth.  After 
several months, this all cleared and the murmur disappeared.  
The veteran alleged that he had painful ankles due to the 
rheumatic fever, but the examiner stated that this was not 
correct and that the pain was due to degenerative changes.  
The veteran was a little short of breath when he exerted 
himself, but he was a heavy smoker.  On physical examination, 
the veteran's blood pressure was high at 170/100, 174/100, 
and 168/98.  His heart was not enlarged, the rhythm was 
regular, and there were no murmurs or rhythm disturbances.  
The diagnoses were (1) essential hypertension moderately 
severe, poorly controlled; (2) he has no evidence of any 
residuals of rheumatic fever or rheumatic heart disease; and 
(3) no history of coronary heart disease of any symptoms 
compatible with it.  The report of an ECG performed in 
connection with the examination shows that the sinus rhythm 
was normal.  

The report of an examination conducted for the Social 
Security Administration in November 1997 shows that the 
veteran's blood pressure reading was 160/110.  The pertinent 
diagnosis was hypertension.  

The report of a hypertension examination conducted by the VA 
in January 2000 shows that the veteran had blood pressure 
readings of 170/105 in the right arm sitting, 180/105 in the 
left arm sitting, 160/100 in the right arm supine, and 150/98 
in the left arm supine.  His pulse was 90 and regular.  The 
examiner did not hear a heart murmur anywhere and did not 
find any pedal edema.  The examiner noted that the veteran 
had been hospitalized in service for rheumatic fever and 
diagnosed as having acute corditis.  A murmur was heard at 
that time but went away in a few months.  He also had acutely 
swollen joints.  Degenerative joint disease in his ankles was 
found in February 1997 but was not consider to be due to the 
rheumatic fever.  The veteran reportedly was a heavy smoker 
who had a lot of coughing, but did not wheeze.  The pertinent 
impressions were hypertension partially controlled, and 
status post rheumatic fever and rheumatic corditis 1958-1959.  
The examiner noted that there were no physical signs 
suggesting late sequelae of rheumatic fever.  The examiner 
requested an electrocardiogram and a chest x-ray, and both 
were described as normal.  The examiner also noted that an 
echocardiogram was performed to obtain information regarding 
the wall motion and valves and whether or not the veteran had 
any late sequelae that could be attributed to rheumatic 
fever.  The examiner indicated that the echocardiogram was 
normal.   

Based on the foregoing evidence, the Board finds that the 
residuals of rheumatic fever with hypertension are not 
productive of diastolic pressure of predominantly 120 or 
more.  In fact, there is only one reading in which the 
diagnostic pressure was higher than 120.  All other readings 
show significantly lower levels.  The Board has noted that 
the VA examiner in February 1997 used the term moderately-
severe to describe the hypertension.  However, the Board 
finds that the actual blood pressure readings during that 
examination and during the other examinations consistently 
reflected a disorder which was no more than moderate in 
degree.  Accordingly, the Board concludes that the criteria 
for an increased rating for residuals of rheumatic fever with 
hypertension higher than 20 percent disabling are not met 
under either the old or the new rating criteria.

As a final note, the Board observes that the VA Schedule for 
Rating Disabilities does include rating criteria under 
Diagnostic Code 7000 for the evaluation of rheumatic heart 
disease/valvular heart disease.  Under the previous criteria, 
a 30 percent evaluation is warranted from the termination of 
an established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or diastolic murmur 
with characteristic EKG manifestations or definitely enlarged 
heart. A 60 percent rating may be assigned when the heart is 
definitely enlarged, with severe dyspnea on exertion, 
elevation of the systolic blood pressure, or such arrhythmias 
as paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, with more than light manual labor precluded.  A 
100 percent evaluation for inactive rheumatic heart disease 
requires clinical and roentgenogram confirmation of definite 
enlargement of the heart, dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997).   The schedular criteria as revised effective 
from January 12, 1998, provides a 30 percent under Diagnostic 
Code 7000 for valvular heart disease where workload is 
between 5 and 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; if there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  The next higher rating, 60 percent, 
requires more than one episode of acute, congestive heart 
failure in the past year, or; METs workload between 3-5 
resulting in dyspnea, fatigue, angina, dizziness, or syncope 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  The maximum rating, 100 percent, under 
code 7007 as revised requires evidence showing chronic 
congestive heart failure, or; workload METs of 3 or lower 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. 4.104, Diagnostic Code 7000 
(1999).

However, in light of a review of the relevant medical 
evidence, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 20 percent disability evaluation under either the 
previous or amended schedular criteria.  In this regard, the 
veteran has not displayed the criteria for a 30 or 60 percent 
evaluation under the former schedular criteria.  There is no 
evidence of a recurrence of rheumatic fever and no evidence 
of a diastolic murmur with characteristic EKG manifestations.  
His heart has not been found to be enlarged.  Further, any 
dyspnea related to the service-connected disability in this 
case has not bee characterized as severe.  The veteran's 
heart showed a regular rate and rhythm at the time of repeat 
EKGs.  As the criteria for a 30 or 60 percent evaluation have 
not been shown under the former diagnostic criteria, the 
Board must find that the preponderance of the evidence is 
against an evaluation in excess of 20 percent under the 
former criteria. 

In a similar manner, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 20 
percent under the revised criteria.  The Board notes that an 
initial predicate for a compensable evaluation for valvular 
heart disease, including cardiac residuals of rheumatic 
fever, is the presence of valvular disease.  As noted above, 
the most recent evidence, the January 2000 VA examination 
report, reflects that the veteran does not have any sequelae 
of rheumatic heart disease including valvular pathology after 
examination, EKG, chest x-ray, and echocardiogram.  As such, 
the Board must find that the preponderance of the evidence is 
against an evaluation in excess of the currently assigned 20 
percent rate under the revised criteria.  As none of the 
criteria listed under 38 C.F.R. § 4.104, Diagnostic Code 7000 
(1997 and 1999), have been currently shown, this diagnostic 
code would also not provide a basis for an increased 
evaluation in this case.  Nor does the competent evidence of 
record indicate other disabling manifestations of the 
veteran's hypertension, residuals of rheumatic fever to 
warrant consideration of and an award of a higher rating 
under other portions of the Schedule.  See 38 C.F.R. Part 4 
(1999).  Accordingly, the veteran's claim is denied.


II.  Entitlement To A Total Disability Rating Based On 
Individual Unemployability Due To Service-Connected 
Disabilities.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  As 
noted above, service-connected disabilities are rated based 
primarily upon the average impairment in earning capacity.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1999).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (1999).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (1999) are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(1999) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (1999).

The veteran's service-connected disabilities are bilateral 
pes planus, rated as 50 percent disabling; hypertension, 
residual of rheumatic fever, rated as 20 percent disabling; 
and chronic prostatitis, rated as 10 percent disabling.  The 
medical evidence pertaining to the hypertension is discussed 
above.  The evidence pertaining to the bilateral pes planus 
and chronic prostatitis was discussed extensively in the 
Board's decision/remand of December 1999 and will not be 
repeated at this time.  The combined rating is 60 percent.  
Thus, his combined service-connected rating does not meet the 
percentage criteria of 38 C.F.R. § 4.16(a) (1999).

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(1999). 

The Board notes, however, that there is no objective evidence 
that the service-connected disabilities render the veteran 
unable to work.  The veteran's claim for increased 
compensation based on unemployability which he submitted in 
November 1996 shows that the veteran has completed a high 
school education and three years of college, and has 
occupational experience working as a machine operator.  He 
reported that he became too disabled to work in December 
1994.  He stated that the disabilities which prevented him 
from securing or following substantially gainful employment 
were hypertension, pes planus, and chronic prostatitis.  He 
remarked that he had a mild heart attack in September 1990, 
had frequent dizzy spells, and had to take three blood 
pressure medications.  He also said that he had constant pain 
when standing, and that arch supports made the pain worse.  
He reported that due to weakness in his ankles he would 
probably have to have braces in the near further, especially 
on the right foot.

The Board notes that none of the medical evidence from the VA 
includes any medical opinion to the effect that the veteran 
cannot work because of his service-connected disabilities.  
Further, the findings shown on repeat examination do not 
reflect that the veteran cannot work due solely to his 
service-connected disabilities.

Records from the Social Security Administration show that the 
veteran was found to be disabled in a decision of April 1999.  
However, the decision was based primarily on impairment from 
nonservice-connected degenerative joint disease.  The 
veteran's pes planus was considered only as a secondary 
diagnosis.  A nonservice-connected disability may not be 
considered when assigning an evaluation for nonservice-
connected disabilities.  38 C.F.R. § 4.14 (1999).  Therefore, 
the decision from the Social Security Administration does not 
provide support for the claim for a total rating based on 
unemployability due to service-connected disabilities.

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.

`

ORDER

1.  An increased rating for hypertension, residuals of 
rheumatic fever, currently rated as 20 percent disabling, is 
denied.

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	S. L. KENNEDY 
	Veterans Law Judge
	Board of Veterans' Appeals



 

